[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The plaintiff's motion for summary judgment is denied.
The motion for summary judgment of the defendant, New Haven Savings Bank is granted, based on the statute of frauds. General Statutes §52-550; see paragraph 4 of the bank's form sales contract; Alfred M. BestCo., Inc. v. Goldstein, 124 Conn. 597, 602, 1 A.2d 140 (1938); cf. R. F.Baker Co., Inc. v. P. Ballentine  Sons, 127 Conn. 680, 682-83 (1941).
The motion for summary judgment of the defendant Mark I. Harrison and Harrison Research Drive Realty, L.L.C. is granted. Carta v. Marino,13 Conn. App. 677, 538 A.2d 1091 (1988). This is so as to the plaintiff's claim of interference with contractual relations, since no contract between the plaintiff and the bank existed. It also is so as to the plaintiff's claim of interference with a business expectancy. Even assuming that a business relationship existed between the plaintiff and the bank, the defendants Mark I. Harrison and Harrison Research Drive Realty, L.L.C., as a matter of law, did not commit a tortious act. See generally Daley v. Aetna Life  Casualty Co., 249 Conn. 766, 806,734 A.2d 112 (1999), and cases cited therein.
A memorandum of decision will be issued later this month, and within twenty days. See Lauer v. Zoning Commission, 246 Conn. 251, 257 (1998).
BY THE COURT
Bruce L. Levin Judge of the Superior Court CT Page 11025